34 N.Y.2d 695 (1974)
In the Matter of Central School District No. 1, Town of Highlands, Appellant,
v.
Double M. Construction Corp., Respondent.
Court of Appeals of the State of New York.
Argued March 18, 1974.
Decided May 1, 1974.
Milton M. Schussheim for appellant.
Julius L. Schapira, Louis Cantor and Burton M. Marks for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, RABIN and STEVENS.
Order affirmed, with costs, on the memorandum at the Appellate Division.